PER CURIAM.
The decision of the Court of Appeals which petitioner seeks to bring into review, i. e., the ruling on the inquiry as to the value of the hogs, involved a finding of fact, and therefore will not be reviewed. This court, without committing itself to the third of the propositions of law on which the Court of Appeals has justified -the ruling of the trial court on this point, holds that no error has been made to appear.
Writ denied.
ANDERSON, C. J., and SAYRE, GARDNER, and BROWN, JJ., concur.